DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (2014/0035733).

With respect to claim 1, Yamamoto teaches a data storage device, comprising: a reader/writer (12) for communicating wirelessly with an RF tag (4); a memory (21) storing parameters [0036] in association with characteristic information of the RF tag (4), the parameters to be used in communicating wirelessly [0027] with the RF tag (3); a sensor (34) configured to obtain characteristic information (i.e. an intensity on a received signal [0020]) of the RF tag [0038-0039]; and a processor (22) configured to: acquire the characteristic information (signal 

	With respect to claim 2, Yamamoto teaches the data storage device wherein the processor is further configured to: generate a parameter (based on intensity) corresponding to the acquired characteristic information (i.e. like a return signal) when no parameter corresponding to the acquired characteristic information (for example an intensity) is stored in the memory (21), and communicate wirelessly with the RF tag (4) through the reader/writer (12) according to the generated parameter [0040].

	With respect to claim 3, Yamamoto teaches the data storage device wherein the acquired characteristic information (signal intensity) is at least one a reception intensity of the RF tag [0038-0039].

	With respect to claim 4, Yamamoto teaches the data storage device, further comprising: a printer (seen in Fig. 3) to print an image on a label (3), wherein the RF tag (4) is embedded in the label [0031].

	With respect to claim 5, Yamamoto teaches the data storage device further comprising: an antenna (13) connected to the reader/writer (12).

	With respect to claim 6, Yamamoto teaches the data storage device wherein the characteristic information (as written and sensed from the label or memory) comprises a tag ID (i.e. an ID code) for the RF tag [0026].

	With respect to claim 7, Yamamoto teaches the data storage device further comprising: a printer (Fig. 3) for printing images on a label (3) in which the RF tag (4) is embedded (as seen in Fig. 2); and a rollers (i.e. a platen and winding roller [0035]) for conveying the label (3) along a conveyance path (path defined by the travel path of the 2) from the sensor (34) to the printer (Fig. 3).

With respect to claim 9, Yamamoto teaches a data storage method for RF tags embedded in labels, the method comprising: acquiring characteristic information (i.e. any information stored on a tag 4) of an RF tag (4) via a tag reader/writer (12); obtaining a parameter (signal intensity) corresponding to the characteristic information (i.e. the stored information on the tag 4), the parameter (signal intensity) corresponding to a setting for wirelessly communication (i.e. the optimal writing parameters [0008]) with the RF tag via the tag reader/writer (12); and wirelessly communicating (via 12) with the RF tag (4) through the tag reader/writer (12) with the setting set (i.e. optimal signal intensity) according to the obtained parameter (signal intensity).  

With respect to claim 10, Yamamoto teaches the data storage method wherein data is written to RF tag (4) via wireless communication through the tag reader/writer (12).



	With respect to claim 12, Yamamoto teaches the data storage method further comprising: printing (via 14) an image on a label (3) in which the RF tag (4) is embedded.

With respect to claim 14, Yamamoto teaches the data storage method wherein the RF tag is embedded in a label (3) on a label roll [0028].

With respect to claim 15, Yamamoto teaches the data storage method wherein the parameter (signal intensity) 24PATENTATTY DKT NO. TAI/2798USis (capable of being) extracted from a parameter table (stored within the memory 21, as how the parameter is stored does not further define the claimed invention over the prior art).

With respect to claim 16, Yamamoto teaches the data storage method wherein the parameter (signal intensity) is generated based on the acquired characteristic information (data received from the reader 12).

With respect to claim 17, Yamamoto teaches in Fig. 3 a label writer, comprising: a reader/writer (12) for communicating wirelessly with an RF tag (4) embedded in a label (3); rollers (i.e. a platen and winding roller [0035]) to convey the label (3) along a conveyance path (defined by a travel path defined by the path of the label); a sensor (34) configured to obtain characteristic information (i.e. an intensity of a received signal [0020]) associated with the RF 

With respect to claim 18, Yamamoto teaches in Fig. 3 the label writer wherein the label (3) is on a label roll including a plurality of labels [0028].

	With respect to claim 19, Yamamoto teaches in Fig. 3 the label writer further comprising: a printer (14) to print images on the label (3).

	With respect to claim 20, Yamamoto teaches in Fig. 3 the label writer wherein the characteristic information (signal intensity) is at least one a reception intensity of the RF tag [0020].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2014/0035733) in view of Kato (EP 1845482).

	With respect to claim 8, Yamamoto teaches all that is claimed in the above rejection of claim 7, but remains silent regarding the data storage device wherein the rollers comprise: a first set of rollers; and a second set of rollers downstream of the first set of rollers with respect to a conveying direction of the label along the conveyance path.
	Kato teaches a similar device having the rollers comprise: a first set of rollers (23 and 26); and a second set of rollers (27 and 28) downstream of the first set of rollers (23 and 26) with respect to a conveying direction of a label along a conveyance path (as seen in Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the rollers of Yamamoto to include the roller pairs as taught in Kato because such a modification ensures predictable and reliable conveyance of the label, thereby improving the conveyance ability of Yamamoto.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2014/0035733) in view of LIN X (CN206740662).


LIN X teaches a similar method that includes a sensor being a camera (3 and 6) configured to obtain images of a label. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Yamamoto to include the camera as taught in LIN X for obtaining images of a label because LIN X teaches the camera improves the quality of the labels produced by a printer by capturing images of the label during printing and preventing undesirable label production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHINO (2007/0146464) which teaches printing on a label with an RFID tag thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853